MR. JUSTICE HOLLOWAY
delivered the opinion of the court.
This action originated in a justice of the peace court. Plaintiff was awarded judgment, and defendants appealed to the district court. In the district court plaintiff interposed a motion to dismiss the appeal on the ground that the judgment of the justice court was a judgment by default. The motion was sustained, and from the judgment which followed, this appeal is prosecuted.
Assuming, without deciding, that the judgment rendered by [1] the justice of the peace court was a judgment by default, the case, upon principle, cannot be distinguished from Maxey *428v. Cooper, 21 Mont. 456, 54 Pac. 562, and upon the authority of that case the judgment of the district court is reversed and the cause is remanded for further proceedings.

Reversed and remanded.

Mr. Chief Justice Brantly and Mr. Justice Sanner concur.